Case 1:20-cv-00491-TH-ZJH Document 16 Filed 08/02/21 Page 1 of 2 PageID #: 92



                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

ELIJAH BURKE SWALLOW                                §

VS.                                                 §                CIVIL ACTION NO. 1:20cv491

ROD CARROLL, ET AL.                                 §

                  ORDER OVERRULING OBJECTIONS AND ADOPTING
              THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff Elijah Burke Swallow, an inmate confined within the Texas Department of Criminal

Justice, proceeding pro se, filed the above-styled civil rights action pursuant to 42 U.S.C. § 1983.

          The court previously referred this matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and applicable

orders of this court. The Magistrate Judge has submitted a Report and Recommendation of United

States Magistrate Judge recommending that two motions for default judgment filed by plaintiff be

denied.

          The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Plaintiff filed objections to the Report and

Recommendation.

          The court must therefore conduct a de novo review of the objections in light of the applicable

law. After careful consideration, the court is of the opinion the objections are without merit.

Plaintiff provided addresses at which the defendants could be served. Service upon the defendants

has been attempted by the United States Marshal Service. However, the defendants are no longer

at the addresses given to the court by plaintiff. In the absence of proper service, the defendants are

not in default.

                                                ORDER

          Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED as
Case 1:20-cv-00491-TH-ZJH Document 16 Filed 08/02/21 Page 2 of 2 PageID #: 93



the opinion of the court. The motions for default judgment (doc. nos. 8 and 10) are DENIED.

      SIGNED this the 2 day of August, 2021.




                                   ____________________________
                                   Thad Heartfield
                                   United States District Judge
